Appeal from a judgment of the Oswego County Court (Walter W Hafner, Jr., J.), rendered May 28, 2010. The judgment revoked defendant’s sentence of probation imposed upon his previous conviction of criminal possession of a weapon in the third degree and sentenced him to an indeterminate term of incarceration.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Boatman (110 AD3d 1463 [2013]). Present — Smith, J.P., Peradotto, Garni and Lindley, JJ.